DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities:
The examiner notes that an amendment to paragraph 1 of the specification was received.
However, on page 1 of the specification, the cross-reference to related applications section should again be updated with the most recent correspondence information (for example 15/25623 is now a patent US 10349964).
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 6942620. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an ultrasound system which utilizes a moving connector to connect an ultrasound transmission member to a catheter, and the differences between the claims 

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7758510. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an ultrasound system which utilizes a moving connector to connect an ultrasound transmission member to a catheter, and the differences between the claims amount to no more than obvious modifications of the invention.  In particular, the specific use of a “control ring” would be an obvious modification to move the nesting piece, as a substitute for the “mechanism that is moveable” set forth in the patent for housing the sonic connector, or as an additional component of the “mechanism that is moveable”

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8641630. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an ultrasound system which utilizes a moving connector to connect an ultrasound transmission member to a catheter, and the differences between the claims amount to no more than obvious modifications of the invention.  In particular, the specific use of a “slide collar” would be an obvious modification to move the nesting .

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9433433. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an ultrasound system which utilizes a moving connector to connect an ultrasound transmission member to a catheter, and the differences between the claims amount to no more than obvious modifications of the invention. In particular, the specific use of a “slide collar” would be an obvious modification to move the nesting piece, as a substitute for the “transducer mechanism” of the instant application or as an additional component of the “transducer mechanism”.

Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10349964. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to an ultrasound system which utilizes a moving connector to connect an ultrasound transmission member to a catheter, and the differences between the claims amount to no more than obvious modifications of the invention. In particular, the specific use of a “slide collar” would be an obvious modification to move the nesting piece, as a substitute for the “transducer mechanism” of the instant application or as an additional component of the “transducer mechanism”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, the limitation “the combined inner collar and outer collar” lacks antecedent basis.  These limitations are initially set forth in claim 16, however, claim 21 depends from claim 15.  No “combined” inner and outer collar has been set forth, and it is unclear what is meant by a “combined” inner and outer collar.  It is unclear if there is an additional structural feature present which “combines” the inner and outer collar.

Allowable Subject Matter
Claims 12-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the double patenting rejections (by amendment or filing of terminal disclaimer) set forth in this Office action.


The claimed subject matter is similar to the parent cases US 9433433 and US 10349964 and is allowable for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JONATHAN CWERN/Primary Examiner, Art Unit 3793